HENRIOD, Justice:
Appeal from a judgment for rentals due plaintiffs in a case involving lease and rental agreements incident to a motel construction, tried to the court for interpretation of documents of title and interest. Affirmed, with costs to respondents.
As is not uncommon, in a case like this, parties naturally appraise their rights in terms more favorable in their own estates. The documents were handed to the court for interpretation. The decision which was unfavorable to defendants, provoked two points on appeal: 1) That the evidence did not sustain the decision, with which point we do not agree; and 2) That defendants’ attorney was unethical, urging that for that reason we should reopen this whole case. As to the latter point, no such charge was leveled at the trial level, but only after the unfavorable decision and for the first time on this appeal.
One might infer a degree of unorthodoxy and even questionable regularity in representation in this case, but the record does not establish such inference posed by defendants to establish such unethic, save here on appeal. We do not deign to assume the luxury of agreeing with defendants, without procedural and clear evidentiary substance. Especially is this true because of the moribundity and demise before the matter was presented to us, of the one *58whose cupidity posthumously now is sought to be established. This could have been a matter for the Bar Association’s indulgence, but not for annotation by us in the reporter system without any semblance of due process save speculation of one of the litigants. This man’s case is now before a higher tribunal on appeal where the review may not be confined to the rules of evidence, but to the evidence itself.
The record here reflects no objections to the judgment, unethical conduct, incompetence of counsel, nor was there any motion for a new trial or the reasons therefor. So saying, we, in candor, cannot agree with appellants that the trial court had a lack thereof, nor with the implication that we should agree with appellants’ inference that we should conclude that counsel’s action was tantamount to an inexcusable disloyalty, punishable by a judgment of this court that this case be reopened so that appellants might file another answer, join new parties and do a couple of other things to protect rights they claim they have which they failed to assert and claim under traditional procedural trial tactics. If they claim misrepresentation by a reprobative advocate, their right to try such issue is inviolate, — ■ but in another proceeding involving his estate, — but not in this forum, where the coffin has been nailed down and closed against asserted sins not previously pressed, • — all of which ousts us of jurisdiction in such ephemeral matters.
CALLISTER, C. J., and TUCKETT,. JJ., concur.